United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.O., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Lubbock, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1486
Issued: January 2, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 2, 2012 appellant filed a timely appeal from an Office of Workers’
Compensation Programs (OWCP) overpayment decision dated May 18, 2012. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are:
(1) whether appellant received a $1,924.56 overpayment of
compensation; and (2) whether OWCP abused its discretion in denying waiver of the
overpayment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on June 9, 2011 appellant, then a 40-year-old transportation security
officer, sustained a thoracic or lumbosacral neuritis or radiculitis in the performance of duty.
Appellant received wage-loss compensation for total disability effective July 24, 2011 for which
she was placed on periodic rolls.
In a decision dated October 28, 2011, OWCP issued a preliminary finding that an
overpayment of $1,924.56 arose from July 24 to September 24, 2011 because appellant was paid
at an incorrect pay rate. It found appellant without fault and explained that she should have
received compensation based on a weekly pay rate of $688.66 instead of $973.78. OWCP
explained that the initial weekly pay rate had included incorrect amounts for Sunday premium
and night differential, which were corrected effective September 25, 2011. The documents
indicated that appellant was being overpaid night differential in the amount of $259.20 a week
whereas she should have received $6.48 a week. It also indicated that her Sunday premium was
overpaid in the amount of $64.80 a week whereas the correct amount was $32.40 a week. These
amounts were overpaid for the period July 24 to September 24, 2011 and OWCP provided a
memorandum containing calculation of this overpayment totaling $1,924.56. Appellant was
informed of her options if she wished to challenge the fact of overpayment or to request waiver
of recovery of the overpayment. If she wished a waiver of the overpayment, she was advised to
submit financial information and a completed overpayment recovery questionnaire (OWCP-20)
within 30 days.
On November 16, 2011 appellant requested a prerecoupment hearing and submitted a
completed overpayment recovery questionnaire. She indicated that the overpayment occurred
through no fault of her own and requested a waiver. Appellant reported appoximately $7,555.00
as income. Her expenses were reported as $2,231.98 a month, including $335.98 for rent,
$400.00 for food, $200.00 for clothing, $800.00 for utilities and $496.00 for miscellaneous
household expenses. Appellant also included various debts being paid totaling $2,637.56 a
monthly installment. She reported four children as dependents and a total of $1,170.00 in her
checking account.
At the March 8, 2012 prerecoupment hearing, appellant testified that she only earned a
monthly income of $1,600.00 from her employment at the Transportation Security
Administration. She stated that she listed the total monthly income as $7,555.00 because she
included the monthly income from her father’s children who lived with her at the time of her
overpayment. Appellant stated that she provided no support for her 22-year-old son but provided
support for her 20-year-old daughter who was in college. OWCP requested pay stubs verifying
her current monthly take home pay from her employing establishment, as well as pay stubs of
her children’s father’s earnings. OWCP’s hearing representative requested additional financial
information clarifying the household income and members of the household, documentation in
support of household expenses claimed, copies of the last monthly statement for each current
debt, copies of federal income tax returns and more recent statements regarding all bank
accounts and funds. Appellant testified that she did not know how much her compensation
payments would be or should have been. The hearing representative allowed 30 days for a
response and an opportunity to submit documentation of financial information. No response or
supporting financial documentation was received.

2

By decision dated May 18, 2012, the Branch of Hearings and Review found that there
was an overpayment in the amount of $1,924.56 for the period July 24 to September 24, 2011. It
further found that appellant was not at fault in the creation of the overpayment because she was
not and could not have been aware that she was not entitled to the payment received. OWCP’s
hearing representative determined that the overpayment was not subject to waiver because
appellant did not submit the requested financial information to determine her income, expenses,
liabilities or funds. Thus, there was no evidence in the record that recovery of the overpayment
would defeat the purpose of FECA or be against equity and good conscience.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his duty.2 Section 8129(a) of FECA provides, in pertinent part:
When an overpayment has been made to an individual under this subchapter
because of an error of fact or law, adjustment shall be made under regulations
prescribed by the Secretary of Labor by decreasing later payments to which an
individual is entitled.3
Section 8116(a) of FECA provides that while an employee is receiving compensation or
if he or she has been paid a lump sum in commutation of installment payments until the
expiration of the period during which the installment payments would have continued, the
employee may not receive salary, pay or remuneration of any type from the United States, except
in limited specified instances.4
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount
of $1,924.56. The record reflects that she received an overpayment of compensation for the
period July 24 to September 24, 2011 due to incorrect amounts for Sunday premiums and an
improper rate of night differential, which were corrected effective September 25, 2011. As to the
amount, OWCP provided an explanation for its calculations. The documents indicated that
appellant was being overpaid night differential in the amount of $259.20 a week whereas she
should have received $6.48 a week. Appellant’s Sunday premium was overpaid in the amount of
$64.80 a week whereas the correct amount was $32.40 a week. This resulted in an overpayment
for the period July 24 to September 24, 2011 in the amount of $1,924.56. Appellant has not
submitted any evidence disputing the fact and amount of the overpayment and the Board finds
that she received a $1,924.56 overpayment.

2

5 U.S.C. § 8102(a).

3

Id. at § 8129(a).

4

Id. at § 8116(a).

3

LEGAL PRECEDENT -- ISSUE 2
The waiver or refusal to waive an overpayment of compensation by OWCP is a matter
that rests within OWCP’s discretion pursuant to statutory guidelines.5 These statutory guidelines
are found in section 8129(b) of FECA which states: Adjustment or recovery (of an
overpayment) by the United States may not be made when incorrect payment has been made to
an individual who is without fault and when adjustment or recovery would defeat the purpose of
this subchapter or would be against equity and good conscience.6 If OWCP finds a claimant to
be without fault in the matter of an overpayment, then, in accordance with section 8129(b),
OWCP may only recover the overpayment if it determined that recovery of the overpayment
would neither defeat the purpose of FECA nor be against equity and good conscience.
According to 20 C.F.R. § 10.436, recovery of an overpayment would defeat the purpose
of FECA if recovery would cause hardship because the beneficiary needs substantially all of her
income (including compensation benefits) to meet current ordinary and necessary living
expenses and also, if the beneficiary’s assets do not exceed a specified amount as determined by
OWCP from data provided by the Bureau of Labor Statistics.7 According to 20 C.F.R. § 10.437,
recovery of an overpayment is considered to be against equity and good conscience when an
individual who received an overpayment would experience severe financial hardship attempting
to repay the debt and when an individual, in reliance on such payments or on notice that such
payments would be made, gives up a valuable right or changes his position for the worse.8 To
establish that a valuable right has been relinquished, it must be shown that the right was in fact
valuable, that it cannot be regained and that the action was based chiefly or solely in reliance on
the payments or on the notice of payment.9
ANALYSIS -- ISSUE 2
Appellant submitted a completed overpayment recovery questionnaire with financial
information outlining her income, expenses and assets. However, at the March 8, 2012 hearing,
OWCP’s hearing representative requested additional information and documentation related to
her monthly income and expenses. Appellant did not submit the requested information. Further,
she made no argument that she gave up a valuable right or changed her position for the worse in
reliance on the overpaid compensation prior to the issuance of OWCP’s May 18, 2012 decision.

5

See Robert Atchison, 41 ECAB 83, 87 (1989).

6

5 U.S.C. § 8129(b).

7

20 C.F.R. § 10.436. An individual is deemed to need substantially all of his monthly income to meet current
and ordinary living expenses if monthly income does not exceed monthly expenses by more than $50.00. Desiderio
Martinez, 55 ECAB 245 (2004). OWCP procedures provide that assets must not exceed a resource base of
$4,800.00 for an individual or $8,000.00 for an individual with a spouse or dependent plus $960.00 for each
additional dependent. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions,
Chapter 6.200.6(a) (October 2004).
8

Id. at § 10.437(a)(b).

9

Id. at § 10.437(b)(1).

4

As appellant did not submit complete financial information, there was insufficient
evidence before OWCP establishing that recovery of the overpayment would defeat the purpose
of FECA or would be against equity or good conscience.10 As she failed to submit the requested
information, as required by section 10.438 of its regulations, she was not entitled to a waiver.11
The Board finds that OWCP properly denied waiver of recovery of the $1,924.56 overpayment
of compensation.12
On appeal, appellant argues that she did not submit the required financial documentation
because she was diagnosed with cancer on March 17, 2012 and that her medical conditions were
causing her severe financial hardship. She further alleged that her financial circumstances had
changed for the worse, but OWCP’s overpayment determination with respect to waiver was
based on information and documentation it received regarding appellant’s financial
circumstances at the time of its May 18, 2012 decision. The Board’s consideration of this matter
is limited to the sufficiency of OWCP’s actions at the time it issued its May 18, 2012 decision.
The waiver issue is determined in accord with FECA, Board precedent and regulatory authority
and the Board finds the evidence submitted prior to OWCP’s decision supported the denial of
waiver.13
CONCLUSION
The Board finds that appellant received a $1,924.56 overpayment of compensation for the
period July 24 to September 24, 2011. The Board further finds that OWCP did not abuse its
discretion by refusing to waive recovery of the overpayment.

10

Id. at 10.438(a) (in requesting waiver, the overpaid individual has the responsibility for providing financial
information).
11

Id.

12

M.S., Docket No. 11-96 (issued August 17, 2011).

13

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the May 18, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 2, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

